Proceeding pursuant to CPLR article 78 to review the determination of the respondent Frank C. Bowers, Jr., a Judge of the County Court, Putnam County, in denying petitioner’s application for a pistol permit, and for a direction that petitioner be issued the pistol permit. Application denied, determination confirmed and proceeding dismissed, on the merits, without costs or disbursements (cf. Matter of Hunt v Rubin, 52 AD2d 955). We note that this proceeding was originally brought at Special Term where the Attorney-General argued that it should properly have been brought in this court, precisely the opposite of the position now taken by him. Margett, J. P., Damiani, Shapiro and Titone, JJ., concur.